Citation Nr: 1127508	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, granted service connection for PTSD and assigned a 10 percent disability rating.

The case was previously before the Board in December 2008, when the issue of entitlement to an increased initial disability rating for PTSD was remanded for examination.  As a result, an October 2008 rating decision granted an increased disability rating of 50 percent for the Veteran's service-connected PTSD, effective February 17, 2009.  The case required a second remand in January 2010.  As a result a February 2011 RO rating decision assigned a 50 percent disability rating effective from the original date of service connection in August 2004.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by: sleep disturbance; nightmares; hypervigilance; exaggerated startle response; depressed mood; anxious mood; irritable affect; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) score ranging from 45 to 55.

2.  The evidence reveals that the Veteran maintains full and regular employment without any lost work due to PTSD symptoms.  

3.  At no period of time covered by this appeal has the Veteran's service-connected psychiatric disability alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent rating for PTSD have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for service connection for PTSD by a letter dated August 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  Subsequently, the appellant was provided a letter dated April 2006 which substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for PTSD was granted and disability ratings and effective dates were assigned section 5103(a) notice was no longer required.

VA has obtained service treatment records, VA treatment records, VA examination reports, assisted the appellant in obtaining evidence, and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks entitlement to a disability rating for his service-connected PTSD in excess of the presently assigned, 50 percent disability rating, which is effective from the date of service connection in August 2004.  

In August 2004, the Veteran filed his claim for service connection for PTSD.  On his claim form, VA 21-525, he did not indicate that he was receiving treatment for the claimed disability.  An August 2004 record from a Vet Center indicates that the Veteran came in with questions related to a disability claim.  An evaluation for PTSD was scheduled and conducted in September 2004.  The Veteran reported poor concentration and some short term memory difficulties.  He also reported sleep disturbance and some homicidal and suicidal thoughts.  He did report long term employment, being a truck driver in the oil field industry for over 26 years.  Ultimately, the assessment was PTSD.  Vet Center records indicate some treatment sessions dating from September 2004 through October 2005.  These records reveal assessments of PTSD with primary symptoms of depression and anxiety being noted.  A September 2004 treatment note indicates that the Veteran's symptoms of PTSD symptoms were "substantial," which him being tearful, anxious, and depressed.  However, an October 2004 record indicates that the Veteran's symptoms of PTSD were "moderate and stable." 

In January 2005, a VA psychiatric Compensation and Pension of the Veteran was conducted.  The examiner noted that the Veteran had never: seen a psychiatrist before, required psychiatric hospitalization, or attempted suicide.  The Veteran reported attending group therapy sessions at the Vet Center.  The Veteran reported having a Bachelor's degree in secondary education and some hours of Master's degree credits.  He reported an employment history of working for 25 years in the oil fields with good relationship with his coworkers and supervisors.  He reported that he was not involved in social activity and did not like crowds.  He reported problems with his temper, along with feelings of anxiety and depression.  Mental status examination revealed the Veteran was fully oriented.  Communication was normal, logical, coherent, and relevant.  There was no evidence of delusions.  Judgment and memory were intact.  The Veteran's affect was noted to be depressed and anxious at times.  He reported symptoms of being easily startled along with being socially withdrawn and having poor concentration.  The diagnosis was severe PTSD and a Global Assessment of Functioning (GAF) scale score of 45 was assigned.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Interestingly, the examiner noted that the Veteran had a long term employment history and that he was functional in an employment and daily living setting.  The examiner indicated that the Veteran merely had "not achieved his full potential in life most likely due to his psychiatric condition.  He has been able to maintain a job for 20-something years, but in my opinion, he has been in a job below his full potential."  

In February 2009, another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran was not receiving outpatient care for PTSD, and that he had discontinued therapy sessions at the Vet Center.  The Veteran reported intrusive thoughts and disturbing recollections of traumatic events experienced during service in Vietnam.  He reported dreaming about experiences in Vietnam.  He reported avoiding crowds and preferring to be alone.  He indicated symptoms of increased arousal, sleep disturbance, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported continued employment and missing very little work.  Mental status examination revealed the Veteran was oriented.  There was no evidence of delusions, hallucinations, impaired thought process, impaired memory, suicidal ideation, homicidal ideation, or panic.  The Veteran reported symptoms of depression and sleep disturbance with difficulty falling and staying asleep.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner indicated that the Veteran symptoms of PTSD affected the Veteran's social interactions and that while working, he was assigned duties which permitted him to work alone without constant interaction with a supervisor.  

A VA outpatient treatment record dated February 2009 reveals that the Veteran was referred for treatment after his Compensation and Pension examination.  He reported sleep disturbance with difficulty falling and staying asleep along with having nightmares two to three times a week.  He reported little interest in activities or being around people.  He reported being anxious around groups of people along with irritability.  Hypervigilance and being easily startled were also reported.   The Veteran reported being married for 33 years and that the he was employed as a truck driver, driving 18 wheelers, for the past 10 years.  Before that, he indicated that he was a supervisor in a different department of the same company for 21 years.  Evaluation revealed the Veteran was oriented, logical, and clear, with an intact memory and no evidence of psychosis.  The Veteran was "fidgety" and constricted affect and depressed mood were present.  Insight was limited and judgment was fair.  The diagnosis was PTSD and a GAF of 55 was assigned.  A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

An April 2009 VA treatment record reveals that the Veteran's PTSD was being treated with medication.  However, treatment appeared to be ineffective in addressing his sleep and disturbances.  A May 2009 VA treatment record indicated a diagnosis of PTSD with primary symptoms of depression.  A change in medication was indicated.  A June 2009 VA treatment record indicates that the Veteran had increased symptoms of anxiety and depression resulting from the recent loss of his job.  He also reported continued sleep disturbance.  

A July 2009 VA treatment record reveals that the Veteran's sleep disturbances had been improving with medication.  He reported that he was able to find and hold a job for several days, but that he quit because he felt he could find a better work environment with less interaction with fellow employees.  He was alert and oriented.  Depressed mood and passive suicidal ideation were noted along with somatic complaints of insomnia.  The diagnosis was PTSD which was partially controlled on current therapy.  Some adjustments in mediation were made.  

A November 2009 VA treatment record indicates that the Veteran had symptoms of depression and social withdrawal.  He reported being employed but that he was non-compliant with his medication as a result of being a shift worker and being unsure of a proper medication schedule.  Adjustments to the Veteran's medication were made.  

In May 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran was currently receiving outpatient treatment for his PTSD with individual therapy resulting in some limited improvement of his mood.  He reported symptoms of depressed mood resulting from his PTSD, as well as from concerns over physical ailments.  He reported not actively socializing and a tendency towards isolation.  Sleep disturbance and nightmares consistent with prior symptoms were reported.  Memory was intact.  He reported continued intrusive recollections of his stressors, hypervigilance, and difficulty concentrating.  He reported being employed full time as an equipment operator and having no lost work time.  The diagnosis was PTSD and a GAF of 55 was assigned.  The examiner indicated that the "current GAF of 55 reflects symptoms and social / occupational impairments in the moderate range."  

VA treatment records dated April and June 2010 reveal continued difficulty with sleep disturbance, although some of this is related to his chemotherapy due to prostate cancer treatment.  

The Veteran's service-connected PTSD has been rated at a 50 percent disability rating since service connection has been established, effective from August 2004.  Under the general rating formula for mental disorders a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence supports the present assignment of a 50 percent disability rating for the Veteran's service-connected PTSD.  The evidence shows that the Veteran's PTSD results in sleep disturbance; nightmares; hypervigilance; exaggerated startle response; depressed mood; anxious mood; and irritable affect.  He has been able to maintain long term, full time employment.  The Veteran's GAF scores of record range from 45 to 55 being most predominantly in the range of 55.  A single low GAF score of 45 was noted on the initial VA Compensation and Pension examination in January 2005.  However, the examiner assigned this because it was felt that the Veteran was not meeting his "potential" despite the fact that evidence revealed that the Veteran had long-term employment of over 20 years as well as a successful marriage of similar duration.  Nevertheless, all other evidence shows the Veteran's functioning is generally satisfactory with no need for inpatient treatment, and evidence of full employment.  The recently assigned GAF of  55, which reflects moderate symptoms such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, or occupation functioning, such as having few friends or conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The recent medical evidence does not necessarily show permanent exacerbation or improvement of the Veteran's PTSD.  Rather, all of the evidence of record reveals he is functioning at a GAF level of 55.  Essentially the evidence shows that the Veteran's PTSD results in overall functioning at a level best contemplated by the criteria indicated by a 50 percent disability rating.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

The evidence does not support the assignment of a disability rating in excess of 50 percent for PTSD.  At no period of time covered by this appeal has the Veteran's service-connected PTSD alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran PTSD symptoms have been consistently manifest to a degree which warrants a 50 percent rating as indicated above.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's PTSD is manifested by nightmares; hypervigilance; exaggerated startle response; anxious mood; irritable affect; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) score ranging from 45 to 55 with it being most predominantly in range of 55.  

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected PTSD.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  The Veteran has been able to maintain full, and long-term employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The medical evidence of record confirms that the Veteran's service-connected PTSD does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  


ORDER

A disability rating in excess of 50 percent for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


